INTHE MATTER OF THE PETITION                                                                           *
                                                                                                                                 IN   THE
FOR REINSTATEMENT OF                                                                                                             COURT OF APPEALS
MAXWELL CLIFFORD COHEN                                                                                 *
                                                                                                                                 OF   MARYLAND
TO THE BAR OF MARYLAND
                                                                                                       *
                                                                                                                                 Misc. Docket   AG N0.        16




                       Upon              consideration of the Petition for Reinstatement 0f
                                                                                              M                                  September Term, 201 8




                                                                                                                                  Maxwell Clifford Cohen,

Bar Counsel’s consent                                                   thereto,      and the record herein,       it is   the   ___ day 0f October
                                                                                                                                 25th                               ,




 2018, by the Court of Appeals 0f Maryland;


                       ORDERED,                                that the Petition be,            and the same hereby                is,   GRANTED;       and   it   is




 further


                       ORDERED,                               that          Maxwell     Clifford   Cohen    is   reinstated as a         member of the Bar 0f

 Maryland; and                                  it is        further


                       ORDERED,                                 that the Clerk             of the Court          shall replace the          name 0f Maxwell

 Clifford                    Cohen upon                            the register of attorneys entitled to practice in this Court and certify


 that fact t0 the Trustees                                                        0f the Client Protection Fund and the clerks of                 all   judicial



 tribunals in this state.




                                                                                                           /s/ Mary Ellen Barbera
                                                                                                           Chief Judge
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document " authentic.




                           2018-10-25
                           14:38-04:00



Suzanne C. Johnson, Acting Clerk